Citation Nr: 1613495	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  12-25 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1. Entitlement to an initial increased rating in excess of 30 percent disabling for status post cold injury, right foot, residuals parathesias. 

2. Entitlement to an initial increased rating in excess of 30 percent disabling for status post cold injury, left foot, residuals parathesias. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1949 until December 1952 and October 1962 until January 1963.

These matters come before the Board of Veteran's Appeals (Board) from a December 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Houston, Texas.

In February 2016, the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in a Travel Board hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACTS

1. The 30 percent rating currently in effect is the maximum schedular rating for service-connected status post cold injury, right foot, residuals parathesias.

2. The 30 percent rating currently in effect is the maximum schedular rating for service-connected status post cold injury, left foot, residuals parathesias.



CONCLUSIONS OF LAW

1. A rating in excess of 30 percent for status post cold injury, right foot, residuals parathesias is not warranted on an extraschedular basis. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2015).

2. A rating in excess of 30 percent for status post cold injury, left foot, residuals parathesias is not warranted on an extraschedular basis. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in December 2009. 

VA also has a duty to assist the Veteran in the development of the claims. The claims file contains medical records, service treatment records (STRs), and statement in support of the Veteran's claim. The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Veteran was afforded VA examinations in April 2010. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations obtained in this case are more than adequate, as they provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service connection for residuals of right and left foot cold injuries was established in an April 2010 rating decision by the RO, which assigned a 30 percent disability rating for each foot, effective November 24, 2009. The Veteran contends that he is entitled to a higher rating in regard to each foot.

The Veteran has been in receipt of two 30 percent disability ratings under 38 C.F.R. § 4.110, DC 7122, for the entire period on appeal from November 24, 2009. 

Under DC 7122, a 10 percent rating is assigned when cold injury residuals are manifested by arthralgia or other pain, numbness, or cold sensitivity in affected parts. 

A 20 percent rating requires arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) in the affected parts. 

A maximum 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following in affected parts: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis). Id.

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claims on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran has already been assigned the maximum rating of 30 percent, under Diagnostic Code 7122 for each foot, and there is no legal basis upon which to award a higher or separate schedular evaluation.

The Board has considered all arguments advanced on behalf of the Veteran and recognizes his feeling that a higher rating is warranted. Even providing full credence to the Veteran's assertions, there is no legal basis upon which to assign a higher or separate schedular evaluation for status post cold injury, residuals parathesias of the bilateral foot. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). A rating in excess of 30 percent separately for status post cold injury, residuals parathesias of the right and left foot is not warranted.


ORDER

Entitlement to an initial increased rating in excess of 30 percent disabling for status post cold injury, right foot, residuals parathesias on an extraschedular basis is denied. 

Entitlement to an initial increased rating in excess of 30 percent disabling for status post cold injury, left foot, residuals parathesias on an extraschedular basis is denied.



REMAND

The Veteran has asserted that his service-connected disabilities has caused trouble walking, numbness, cold pain, decrease in reflex, and occasional staggering. (See February 2016 hearing transcript page 4). The Veteran states his condition has not worsened since his April 2010 VA medical examination; however, he contends that his service-connected disabilities combined render his unable to obtain substantial occupation. 

The April 2010 VA medical examination report reflects that the Veteran's service-connected status post cold injury, residuals parathesias of the right and left foot causes moderate to severe effects on his usual daily activities such as chores, shopping, exercise, and traveling. Additionally, the Veteran's service-connected foot disabilities prevent him from participating in sports and other recreational activities. Further, the examination report reflects the Veteran with sleep disturbances due to his service-connected foot disabilities' symptoms. 

Extra-Schedular Basis

Under 38 C.F.R. § 3.321(b)(1) , in the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation Service, upon field station submission, is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.

The Board itself may not assign an extra-schedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation Service. Bowling v. Principi, 15 Vet. App. 1, 10   (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b) "); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996) ("38 C.F.R. § 3.321(b)(1) acts as a funnel to channel requests for an extra-schedular rating through certain officials who possess the delegated authority to assign such a rating in the first instance") (emphasis in original). The Board may, however, consider and adjudicate the issue of whether the RO should refer such a matter to appropriate personnel for extra-schedular consideration pursuant to the procedures of 38 C.F.R. § 3.321(b)(1).

In the present case, the Veteran is service connected for status post cold injury, residuals parathesias of the right and left foot, left eye pterygium, and right chest scarring. As explained above, the Veteran's service-connected disabilities have a moderate to severe impairment on the Veteran's usual activities, as well as prevent him from recreational activities.

In light of the April 2010 VA medical examination findings and the Veteran's statement in support of the claims, the Board will refer the Veteran's entitlement to an initial increase in excess of 30 percent disabling claim for status post cold injury, residuals parathesias of the right and left foot to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1).

Total disability rating based on individual unemployability due to service-connected disabilities (TDIU)

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when, in the judgment of the rating agency, the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

When a veteran does not meet the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a), rating boards are still required to submit to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). 38 C.F.R. § 4.16(b) (2015). 

An assessment for extra-schedular referral requires consideration of the veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue. 38 C.F.R. § 4.16(b) (2015). The veteran's age and the effects of non-service connected disability, however, are not factors for consideration. 38 C.F.R. §§ 3.341(a), 4.19 (2015).

For a veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See 38 C.F.R. 4.16(a) (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board notes that the Veteran's current combined evaluation for compensation purposes is only 50 percent. Thus, the Veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a). 

In light of this evidence above, the Veteran's contention that he is currently unemployable due to his service-connected disabilities, and the recent decision by United States Court of Appeals for the Federal Circuit  holding that 38 C.F.R. § 3.321(b)(1)  entitles a veteran to consideration for referral for extra-scheduler evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations; a remand is warranted to refer the claims to Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1). Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Inform the Veteran of the elements of a claim for an extra-schedular rating under 38 C.F.R. §§ 3.321(b)(1)  for his status post cold injury, residuals parathesias of the right and left foot disabilities and 4.16(b) for  TDIU, and permit the Veteran full opportunity to supplement the record as desired.

2. After taking the actions needed to ensure VA's duty to assist and notice obligations are accomplished, refer the Veteran's claim to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extra-schedular rating for the Veteran's status post cold injury, residuals parathesias of the right and left foot disabilities pursuant to 38 C.F.R. § 3.321(b)(1). In making any determination, the collective impact of the Veteran's service-connected disabilities, including , left eye pterygium and right chest scarring, on the total disability picture of the status post cold injury, residuals parathesias of the right and left foot disabilities is to be considered pursuant to Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014).

3. Additionally, refer the Veteran's claim to the Director of the Compensation Service for consideration of the assignment of a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) in light of all the Veteran's service-connected disabilities.

4. Readjudicate the claim after the development requested above has been completed. If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


